___________

                                  No. 95-3758
                                  ___________

Tong Xiong,                         *
                                    *
           Petitioner,              *
                                    * Petition for Review of an
      v.                            * Order of the Board of
                                    * Immigration Appeals.
Immigration and Naturalization      *
Service,                            *      [UNPUBLISHED]
                                    *
           Respondent.              *
                               ___________

                     Submitted:   July 26, 1996

                         Filed:   September 9, 1996
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Tong Xiong, a native of Laos, entered the United States in March of
1980 and was granted permanent resident status in March of 1982.    In 1993,
he was the driver of a car involved in a drive-by shooting.   He pled guilty
and was sentenced to thirty-six months.         Several days after the first
incident, he was charged with aiding and abetting simple robbery; he
remained in the car during the robbery and drove the others away after they
attacked a fifteen-year-old boy.       Xiong pled guilty and received an
eighteen-month sentence.   He was then charged with deportability for having
been convicted of crimes involving firearms and crimes involving moral
turpitude.    The Immigration judge found him deportable and ineligible for
asylum.   The Board of Immigration Appeals affirmed the deportation order
and dismissed Xiong's appeal.


     Xiong brings this petition for review arguing that aiding and
abetting simple robbery is not a crime of moral turpitude, that his
participation in the crimes did not involve his use of a firearm, and that
his conviction as an accomplice to second-degree assault is not serious
enough to preclude consideration of asylum.   We reject these contentions
and affirm the Board.


     In a carefully reasoned decision by the Board, each issue now raised
by Xiong was discussed.   We find substantial evidence in the record in
support of the Board's decision and no error of law appears.   There being
no precedential value in a more extensive opinion by this court, we affirm
on the basis of the well reasoned decision of the Board.


     The decision is affirmed and the petition for review is dismissed.
See 8th Cir. R. 47B.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-